DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rae (US 2008/0057976) in view of Clynne (US 2018/0172243), Wilson (US 2007/0086198), Brisebois (US 2011/0086614), and South (US 2017/0171754).

Rae fails to disclose that the system comprises a lighting fixture comprising a secure housing, at least one light source, at least one power connection operatively coupled to the at least one light source, wherein the radio frequency detection device is only operative connected to the at least one power connection and is within the secure housing.  Clynne discloses that a system (see at least figures 1-2) comprises a lighting fixture 200 comprising a secure housing 102, 202, at least one light source 104, at least one power connection operatively coupled to the at least one light source (see paragraphs [0023], [0027]), wherein a radio frequency device (see numerical 206 and/or 302) is only operatively connected to the at least one power connection and is within the secure housing (see paragraphs [0027], [0029]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Clynne to Rae, in order to integrate the radio frequency detection device to lighting fixture in a cosmetically attractive and uniform fashion (as suggested by Clynne at paragraph [0036]).
The combination of Rae and Clynne fails to disclose that the lighting fixture comprises a secure tamper-resistance housing.  Wilson discloses a lighting fixture comprising a secure tamper-resistance housing (see paragraphs [0007], and [0037]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Wilson to the combination of Rae and Clynne, in order to prevent unauthorized users to access to the lighting fixture (as suggested by Wilson).
The modified Rae fails to disclose at least one computer readable storage medium in communication with the at least one processor, wherein the computer readable storage medium 
The modified Rae fails to disclose wherein the radio frequency detection device broadcasts a signal configured to alert a user if the radio frequency detection device has been tampered with or disabled.  South discloses a beacon device 804 (see figure 8) broadcasting a signal configured to alert a user if the beacon device 804 has been tampered with or disabled (see paragraphs [0011], [0101]). Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of South to the radio frequency detection device of the modified Rae, in order to notify administrators that the radio frequency detection device can no longer be trusted and should be replaced (as suggested by South at paragraph [0106]). 

	As to claims 3, 13, the combination of Rae and Clynne discloses a plurality of lighting fixtures 200 (see Clynne, figures 1-2) and a plurality of radio frequency detection devices 240 (see Rae, figure 4).
	As to claims 4, 14, Rae discloses that each of the plurality of radio frequency detection devices 240 comprises a wireless network adapter (see paragraph [0045]).
	As to claims 5, 15, Rae discloses that each of the plurality of radio frequency detection devices is configured to create a mesh network using the wireless network adapter (see paragraph [0045]), and wherein the mesh network utilizes at least one of a flooding technique and a routing technique (see paragraph [0045]).
As to claims 7, 17, the combination of Rae and Clynne discloses that each of the plurality of radio frequency detection devices 240 detects a failure in at least one of the plurality of radio frequency detection devices 240 (see Rae, paragraph [0045]); and responsive to the detection of a failure, self-heal the mesh network (see Rae, paragraph [0045]).
	As to claims 9, 19, Rae discloses that radio frequency device 240 transmits, using the wireless network adapter, the data associated with the radio frequency to at least one of: a central server 210 and a mobile device (see paragraphs [0046], [0047]).
	As to claims 10, 20, Rae discloses that the radio frequency device 240 transmits, using the wireless network adapter, the data associated with the radio frequency to a mobile device (see an adjacent radio frequency device 240 in figure 4) based on the proximity of the mobile device to the location of the radio frequency detection (see paragraph [0046] which discloses “Node processor 520 is operable to route the collected data to other wireless communication nodes”; see also paragraph [0045]).
	As to claim 11, it is rejected for similar reasons with respect to claim 1 as set forth above.

As to claim 21, it is rejected for similar reasons with respect to claim 1 as set forth above.  Rae further discloses the radio frequency detection device 240 (see at least figure 5) comprising: at least one antenna 500; at least one processor 520 operatively coupled to the at least one antenna 500 to: detect, using the at least one antenna, that at least one mobile device is attempting to transmit to a third party network (see paragraphs [0046], [0047]); capture, using the processor, information associated with the mobile device (see paragraphs [0046], [0060], [0061]); and transmit, using the processor, the information to one or more secure devices (see paragraph [0046]).
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7, 9-17, 19-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN T VO/Primary Examiner, Art Unit 2646